DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 6/17/2022 are acknowledged and have been fully considered.  Claims 47-49, 52, 58-68, 70-78, 80-81, 84, 85, 87, and 90 are now pending.  Claims 1-46, 50-51, 53-57, 69, 79, 82-83, 86, and 88-89 are canceled; claim 66 is amended; claims 47-49, 52, 58-65, 72-76, and 85 are withdrawn; claim 90 is new.
Claims 66-68, 70-71, 77-78, 80-81, 84, 87, and 90 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 3/28/2022 and 6/17/2022 have been considered by the Examiner.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66-68, 70-71, 77-78, 80-81, 84, 87 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Grotheer et al. (“The performance of an orthosilicic acid-releasing silica gel fiber fleece in wound healing”, of record) in view of Veverková et al. (“Modified Silica Nanofibers with Antibacterial Activity”).
Grotheer et al. teaches an inorganic orthosilicic acid-releasing spun fiber fleece (see abstract). Grotheer et al. teaches that the fleeces are a spun silica gel fiber fleeces with a chemical composition of Si(OH)yO2-y/2]n (i.e. a silica fiber mat composition, see page 7317).  Grotheer et al. teaches that full-thickness wounds were excised to the subcutaneous fat tissue on the back of the pigs and that the depth of the wounds was approximately 3.5 mm (see page 7317).  Grotheer et al. teaches that the spun silica gel fiber fleeces was inserted into the wounds, which then were sterilely covered by a dressing plaster (see page 7317).  In Figure 1A, the spun silica gel fiber fleeces are shown to be flush with the skin, thus a person of ordinary skill in the art would reasonably expect that they had a thickness of approximately 3.5 mm (i.e. 0.138 inches).
Grotheer et al. does not teach that the fibers have a diameter of from about 50nm to about 5µm.
Veverková et al. teaches a nanofibrous material with antibacterial activity for wound dressing applications (see abstract).  Veverková et al. teaches e nanofibers combining poly(vinyl alcohol) and silica were produced by electrospinning from the sol (see abstract). Veverková et al. teaches electrospinning is a method that produces polymer fibers using electrically driven jet; starting material is polymer solution or melt (see page 1).  Veverková et al. teaches the process produces ultrafine fibers (micro- or nanofibers) with high specific surface area with various pore sizes (see page 1). Veverková et al. teaches electrospun nanofibers are widely used for biomedical applications as mentioned tissue engineering involving also wound dressing (see page 1). Veverková et al. teaches silica nanomaterials are a good candidate for medical applications because they are able to meet a number of mentioned strict criteria (low toxicity, high porosity, and relatively suitable surface for subsequent functionalization) and appear to be the ideal material for tissue engineering as well as wound dressing for the treatment of chronic wounds (see page 1 bridging to page 2). Veverková et al. teaches that the initial sol was prepared from TEOS by controlled hydrolysis and polycondensation in ethanol as solvent and HCl as a catalyst (see page 2). Veverková et al. teaches that the nanofibers had a diameter of 100-800nm (see Figure 1).
Regarding claims 66-68, 70, 77-78, 80-81, and 84, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a fiber diameter of 100-800nm as taught by Veverková et al. in the spun fiber fleece of Grotheer et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to silica fiber materials for wound healing, and Veverková et al. teaches that fibers with a diameter of 100-800nm can be successfully utilized.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the 100-800nm range taught by the prior art overlap on the instantly claimed range of 50nm to 5µm.  Further, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Grotheer et al. discloses spun silica gel fiber fleeces (i.e. a silica fiber mat composition), the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  
Regarding claim 71, Grotheer et al. teaches that the fleeces are a spun silica gel fiber fleeces with a chemical composition of Si(OH)yO2-y/2]n (i.e. a silica fiber mat composition), thus the composition consists essentially of SiO2 (see page 7317).
Regarding claim 87, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect the 0.138 inch thickness of the mat to have the same properties as one that is at least ½ inch.  Alternatively, a person of ordinary skill in the art would motivated to manipulate the thickness of the mat by routine experimentation, in order to optimize the desired effect of the resultant composition, such as increasing the thickness of the mat to match the depth of the wound to be treated, as Grotheer et al. teaches that the spun silica gel fiber fleeces was inserted into the wounds and the spun silica gel fiber fleeces are shown to be flush with the skin.
Regarding claim 90, Grotheer et al. does not teach the addition of organic polymers (see abstract and whole document generally).

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection necessitated by amendment.
Applicant argues that None of the cited references teach or suggest a silica fiber mat composition that comprises silica fibers prepared by electospinning a sol-gel, where the sol-gel has been allowed to transition for at least 2 days and at most 10 days under conditions where humidity is within the range of about 40% to about 80%, and the temperature is within the range of 50ºF to 90ºF, and where the sol-gel is not exposed to heat over 100ºF during preparation and transitioning.  Applicant argues that Grotheer's fleece would not and could not be structurally identical, or even similar, to the composition of amended independent claim 66. Claim 66 requires at most 10 days of sol-gel transitioning and that the sol-gel not be exposed to heat over 100°F.  However, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  In the instant case, Applicant has provided no comparison or evidence to support what is structurally different. Further, the instant claims are drawn to a composition, not to a method of making.  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  In the instant case, the silica fibers of Grotheer et al. and Veverková et al. are both taught to be used for wound healing and there appears to be no structural difference set forth on record.  The structure required by the instant claims is a silica fiber mat that is at least 1/8 inch with fibers having a diameter of about 50nm to 5µm.
Applicant argues that Veverkova requires PVA and requires that the coal is geated to 140ºF.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a fiber diameter of 100-800nm as taught by Veverková et al. in the spun fiber fleece of Grotheer et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to silica fiber materials for wound healing, and Veverková et al. teaches that fibers with a diameter of 100-800nm can be successfully utilized.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the 100-800nm range taught by the prior art overlap on the instantly claimed range of 50nm to 5µm.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611